Citation Nr: 1040416	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  04-37 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral shin disability 
(to include shin splints).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1978 to June 1984.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision of 
the Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  In September 2006, a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is associated 
with the claims file.  In January 2007, October 2008, and May 
2010 the case was remanded for additional development.  (The 
October 2008 remand followed a decision of the Board that 
reopened the Veteran's claim of service connection for a 
bilateral shin disability.)        

By a Fax received at the Board in November 2009 the 
Veteran requested to reopen a claim of service connection 
for bilateral Achilles tendonitis.  Although the record 
contains a more recent notation to that effect, this 
matter has not (yet) been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is again referred to 
the AOJ for appropriate action. 


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of 
the claim has had, a chronic disability of either shin (to 
include bilateral shin splints).


CONCLUSION OF LAW

Service connection for a bilateral shin disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
An August 2001 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  A 
March 2006 letter informed the Veteran of disability rating and 
effective date criteria.  A March 2008 supplemental statement of 
the case (SSOC) readjudicated the matter (curing any notice 
timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).
The Veteran has had ample opportunity to respond/supplement the 
record and has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) are lost.  In such 
a situation, VA has a heightened duty to assist him in developing 
his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). This 
duty includes a search for alternate source medical records, as 
well as a heightened obligation on the Board's part to explain 
its findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The veteran reported treatment in service at the 
Meridian Naval Air Station; two searches at this facility found 
no treatment records.  See December 2002 and January 2007 records 
requests.  Efforts to obtain pertinent treatment records from 
alternate sources resulted in a negative response.  Development 
possibilities for alternate source service medical records are 
exhausted.

The Veteran's pertinent postservice treatment records and Social 
Security Administration (SSA) Records have been secured and 
associated with the claims file.  The RO arranged for a VA 
examination in January 2009.  The examination was adequate as the 
examiner considered the evidence of record and the reported 
history of the Veteran, and conducted a thorough examination of 
the Veteran, making all findings necessary for a proper 
determination in this matter.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is adequate 
for rating purposes).  

In September 2009 the Veteran indicated that he was receiving 
treatment at the New Orleans VA Medical Center (VAMC).  The 
Board's May 2010 remand instructions provided that the records of 
any treatment the Veteran had received should be secured and 
associated with the claims file.  In a May 2010 letter the 
Appeals Management Center (AMC) asked the Veteran to identify the 
dates that he received treatment at the New Orleans VAMC; he did 
not respond.  A June 2010 Note by the AMC observes that the 
Veteran did not reply to the letter seeking additional 
information about VAMC New Orleans records, and that an 
electronic search of VAMC New Orleans did not reveal any records 
for the Veteran.  The Board finds that the search for these 
records has been exhaustive and that any further development in 
this regard would be futile.  Notably, While VA has a statutory 
duty to assist the Veteran in developing evidence pertinent to a 
claim, the Veteran also has a duty to assist and cooperate with 
the VA in developing evidence; the duty to assist is not a one-
way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran has not since identified any pertinent evidence that 
remains outstanding and has indicated (on a July 2010 SSOC 
response form) that he did not have any additional evidence 
regarding his appeal.  The Board notes that this appeal has been 
remanded three times for additional development and concludes 
that exhaustive development has been conducted and any further 
efforts would be futile.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Whether service connection is claimed on direct, secondary, or 
other (presumptive, e.g.) basis, a threshold requirement for 
substantiating such claim is that there must be competent 
evidence of the existence of a current disability.  See Degmetich 
v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a 
present disability there is no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

A March 2001 VA outpatient treatment record notes that the 
Veteran was being seen in the podiatry clinic for a possible tear 
of his right Achilles tendon; he was placed in a cam-walker; and 
he reported increased pain in his foot and shin since wearing the 
cam-walker.  These complaints were considered beyond the scope of 
the podiatric practice where he was receiving care, and he was 
referred for orthopedic consultation.

July to September 2005 Worker's compensation records and Social 
Security records mention Achilles tendonitis and related symptoms 
but do not specifically relate to shin pain/complaints.

At the September 2006 Travel Board hearing the Veteran testified 
that during service he "blew out" his shins during a 3 mile 
run, experiencing sharp shin pain at the time.  He reported he 
failed a physical fitness test, was treated for an unspecified 
leg injury, was given crutches, and was placed on light duty.  He 
initially thought the injury was acute, but later realized that 
he had sustained a chronic injury that has continued to bother 
him.

On January 2009 VA examination the Veteran reported shin pain 
while in service and since.  The examiner noted that there was a 
worker's compensation injury for "some shin discomfort as 
well."  The Veteran reported chronic shin pain.  He ambulated 
with an antalgic gait.  On examination there was no pain directly 
over the shins or anterior muscles, but the right leg showed 
Achilles pain and tenderness with soreness up into the calves and 
the left leg showed Achilles tendonitis with calf pain 
posteriorly.  The examiner noted that there was "no evidence of 
any shin splint today."  The diagnosis was Achilles tendinitis 
with shin pain.  An associated January 2009 VA X-ray of the 
bilateral tibia and fibula was interpreted as revealing no 
fracture, osteolytic or osteosclerotic lesion, or abnormal soft 
tissue mass.  

The threshold matter that must be addressed here (as in any claim 
seeking service connection) is whether or not there is competent 
evidence that the Veteran actually has the disability for which 
service connection is sought (a bilateral shin disability).  As 
noted above, in the absence of proof of such disability there is 
no valid claim for service connection for such disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The medical evidence of record does not show (or suggest) that 
the Veteran has a chronic disability of either shin.  VA 
treatment records reveal that he has experienced some shin pain; 
however, the pain was attributed to his use of a cam-walker which 
was prescribed for his Achilles tendinitis.  No shin pathology or 
disability was noted in VA treatment records, and the associated  
voluminous workers compensation, Social Security, and postservice 
treatment records are also silent for any suggestion of a 
bilateral shin disability.  While the January 2009 VA examiner 
gave a diagnosis of Achilles tendinitis with shin pain, there was 
no underlying shin pathology noted on examination or by 
diagnostic testing, and there was no diagnosis of a separate shin 
disability entity.  [Notably, the Veteran had previously sought, 
and been denied, service connection for bilateral torn Achilles 
tendons/Achilles tendonitis.]  As the Veteran's shin pain has 
been attributed to this disability (which was separately 
adjudicated), and no underlying shin pathology is shown by any 
medical evidence of record, the Board finds that the Veteran does 
not have a current shin disability of either shin.  The Veteran's 
own opinion that his complaints  are due to injury sustained in 
service is not competent evidence.  He is competent to observe 
that he has shin area pain; however, whether such complaint is 
attributable to underlying shin pathology is a medical question 
beyond the capability of lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 
492 F 3d 1372, 1374 (Fed. Cir. 2007).

As the threshold requirement for establishing a claim of service 
connection, i.e. competent evidence of the disability for which 
service connection is sought is not met, the preponderance of the 
evidence is against the Veteran's claim.  Therefore, the benefit 
of the doubt rule does not apply; the claim must be denied.  


ORDER

Service connection for a bilateral shin disability (to include 
shin splints) is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


